                           UNITED STATES DISTRICT COURT
                         FOR WESTERN DISTRICT OF KENTUCKY
                                   AT LOUISVILLE


                                   ELECTRONICALLY FILED

Darryl L. Hodges, Jr.                                 Civil Action No. 3:18-CV-820-RGJ

       PLAINTIFF

v.

Service Financial Company
Assumed name for
River City Adjustment Bureau, Inc.

       DEFENDANT

                                             *****

                   SERVICE FINANCIAL’S ANSWER TO COMPLAINT

       Comes the Defendant, River City Adjustment Bureau, Inc. D/B/A Service Financial

Company (“Service Financial”), by counsel and for its Answer to the Complaint states as

follows:

       1.      In response to Paragraph 1 of the Complaint, Service Financial admits only that

Plaintiff alleges that she is seeking compensatory damages for alleged violations of the Fair Debt

Collection Practices Act.    Service Financial denies the remaining allegations contained in

Paragraph 1 of the Complaint and denies that it violated the Fair Debt Collection Practices Act in

connection with any litigation involving Plaintiff.

       2.      Paragraph 2 of the Complaint states a legal conclusion to which no response is

required. To the extent a response is required, Service Financial denies the allegations contained

in Paragraph 2 of the Complaint.
        3.     In response to Paragraph 3 of the Complaint, Service Financial admits that

Plaintiff, Darryl Hodges, Jr., is a natural person who upon information and belief resided in

Jefferson County, Kentucky.      The remaining allegations contained in Paragraph 3 of the

Complaint state a legal conclusion to which no response is required. To the extent a response is

required, Service Financial denies the remaining allegations contained in Paragraph 3 of the

Complaint.

        4.     In response to Paragraph 4 of the Complaint, Service Financial admits that it is a

Kentucky corporation, River City Adjustment Bureau, Inc., that does business as Service

Financial Company and its principal place of business is located at 4641 Dixie Highway,

Louisville, KY 40216.

        5.     Paragraph 5 of the Complaint states a legal conclusion to which no response is

required. To the extent a response is required, Service Financial denies the allegations therein.

Service Financial further denies that it operates in such a way to appear to a debtor that it is a

third party.

        6.     In response to Paragraphs 6 and 7 of the Complaint, Service Financial states that

the Retail Installment Contract and Security Agreement speaks for itself and does not require

admittance or denial herein. Service Financial denies any allegations that are inconsistent with

the language contained in the subject Retail Installment Contract and Security Agreement.

        7.     Service Financial is without sufficient knowledge or information to form a belief

as to the truth of the allegations contained in Paragraph 8 of the Complaint concerning Plaintiff’s

use of the vehicle that was the subject of the Retail Installment Contract and Security Agreement

and therefore denies same. The remaining allegations contained in Paragraph 8 of the Complaint




                                                2
state a legal conclusion to which no response is required. To the extent a response is required,

Service Financial denies the allegations therein.

       8.      In response to Paragraph 9 of the Complaint, Service Financial admits that

Plaintiff did not honor the terms and conditions of the subject Retail Installment Contract and

Security Agreement. Service Financial is without sufficient knowledge or information to form a

belief as to the truth of the remaining allegations contained in Paragraph 9 of the Complaint and

therefore denies same.

       9.      In response to Paragraph 10 of the Complaint, Service Financial states that the

Retail Installment Contract and Security Agreement speaks for itself and does not require

admittance or denial herein. Service Financial denies any allegations that are inconsistent with

the language contained in the subject Retail Installment Contract and Security Agreement.

       10.     In response to Paragraph 11 of the Complaint, Service Financial admits that it

initiated Jefferson Circuit Court, Case Number 15-CI-000882, against Plaintiff. The Complaint

filed in Jefferson Circuit Court, Case Number 15-CI-000882, speaks for itself and does not

require admittance or denial herein.        Service Financial denies any allegations that are

inconsistent with the language contained in the subject Complaint.

       11.     In response to Paragraphs 12 and 13 of the Complaint, Service Financial admits

that the trial court entered a Default Judgment against Plaintiff in Jefferson Circuit Court, Case

Number 15-CI-000882. The Judgment entered in Jefferson Circuit Court, Case Number 15-CI-

000882, speaks for itself and does not require admittance or denial herein. Service Financial

denies any allegations that are inconsistent with the language contained in the subject Judgment.

       12.     Service Financial denies the allegations contained in Paragraphs 14 and 15 of the

Complaint.




                                                    3
       13.       In response to Paragraphs 16, 17 and 18 of the Complaint, Service Financial states

that the pleadings filed in Jefferson Circuit Court, Case Number 15-CI-000882, speak for

themselves and do not require admittance or denial herein.          Service Financial denies any

allegations that are inconsistent with the language contained in the subject pleadings.

       14.       Service Financial denies the allegations contained in Paragraphs 19, 20, and 21 of

the Complaint.

       15.       In response to Paragraphs 22 and 23 of the Complaint, Service Financial states

that the pleadings filed in Jefferson Circuit Court, Case Number 15-CI-000882, including the

Bill of Costs, speak for themselves and do not require admittance or denial herein. Service

Financial denies any allegations that are inconsistent with the language contained in the subject

pleadings.

       16.       Service Financial denies the allegations contained in Paragraphs 24, 25, and 26 of

the Complaint.

       17.       In response to Paragraphs 27 and 28 of the Complaint, Service Financial admits

that Orders of Wage Garnishment were entered in Jefferson Circuit Court, Case Number 15-CI-

000882, and states that the wage garnishments speak for themselves and do not require

admittance of denial herein. Service Financial denies the remaining allegations contained in

Paragraphs 27 and 28 of the Complaint.

       18.       Paragraphs 29, 30, 31, 32, and 33 of the Complaint state legal conclusions to

which no response is required. To the extent a response is required, Service Financial denies the

allegations therein.

       19.       Service Financial denies the allegations contained in Paragraphs 35, 36 and [sic]

32 of the Complaint.




                                                 4
       20.        In response to Plaintiff’s demand for judgment and prayer for relief contained in

the WHEREFORE paragraph of the Complaint, Service Financial denies liability for Plaintiff’s

demand for judgment or any other sum.

       21.        Service Financial denies each and every allegation and statement contained in the

Complaint not otherwise specifically addressed herein.

                                    AFFIRMATIVE DEFENSES

       1.         Service Financial affirmatively states and alleges that the Complaint fails to state

a claim under the Fair Debt Collection Practices Act upon which relief can be granted.

       2.         Service Financial affirmatively states and alleges that to the extent any violation

of the Fair Debt Collection Practices Act is established, any such violation was not intentional

and resulted from bona fide error notwithstanding the maintenance of procedures reasonably

adapted to avoid any such error.

       3.         Service Financial affirmatively states and alleges that one or more of the claims

asserted in the Complaint may be barred by applicable statute of limitations.

       4.         Service Financial affirmatively states and alleges that Plaintiff’s claims may have

been caused, in whole or in part, by the independent, intervening or superseding acts of other

individuals or entities over whom this Defendant has no control and for whom it has no legal

responsibility.

       5.         Service Financial affirmatively states and alleges that it complied with all terms

and conditions of the parties’ contract.

       6.         Service Financial affirmatively states and alleges that Plaintiff’s claims may be

barred, in whole or in part, by the equitable doctrines of waiver, unclean hands or estoppel.




                                                   5
        7.     Service Financial reserves the right to amend or otherwise supplement this

Answer as discovery continues in this case to include additional affirmative defenses as the proof

so dictates.

        WHEREFORE, Defendant, Service Financial Company, by counsel, demand judgment

dismissing the Plaintiff’s Complaint with Prejudice and award of its costs herein expended, and

any and all other proper relief to which it may appear to be entitled


                                                     BOEHL STOPHER & GRAVES, LLP


                                                     /s/ Michelle L. Duncan
                                                     Edward H. Stopher
                                                     Michelle L. Duncan
                                                     400 West Market Street, Suite 2300
                                                     Louisville, KY 40202
                                                     Phone: (502) 589-5980
                                                     Fax: (502) 561-9400
                                                     estopher@bsg-law.com
                                                     mduncan@bsg-law.com
                                                     COUNSEL FOR DEFENDANT

                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 15th day of January, 2019, I electronically filed the foregoing

with the clerk of the court by using the CM/ECF system, which will send a notice of electronic

filing to the following:

        James McKenzie                                  James H. Lawson
        James R. McKenzie Attorney, PLLC                Lawson at Law, PLLC
        115 S. Sherrin Avenue, Suite 4                  115 S. Sherrin Avenue, Suite 4
        Louisville, Kentucky 40207                      Louisville, Kentucky 40207
        jmckenzie@jmckenzielaw.com                      james@kyconsumerlaw.com



                                                        /s/ Michelle L. Duncan
                                                        COUNSEL FOR DEFENDANT




                                                 6
